t c summary opinion united_states tax_court atoumane ndoye petitioner v commissioner of internal revenue respondent docket no 10420-01s filed date atoumane ndoye pro_se linda j wise for respondent laro judge this case was heard pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioner petitioned the court to redetermine respondent’s determination of a dollar_figure deficiency in petitioner’s federal ' section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure - - income_tax the issues for decision are whether petitioner is entitled to a deduction for certain dependency_exemptions and a child_tax_credit which he claimed on his federal_income_tax return we decide both issues in the negative the parties have stipulated some of the facts their stipulation of facts and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in montgomery alabama when his petition was filed petitioner filed a federal_income_tax return using the filing_status of head_of_household on that return he claimed a dependency_exemption deduction for five children collectively the children whom he listed as a child named abdoul a amar child named astou g amar niece named asta m amar niece named maymouna a amar and nephew named mohammed diod he claimed on his return that two of the children abdoul a amar and astou g amar qualified him for a dollar_figure child_tax_credit under sec_24 on date respondent mailed a letter to petitioner requesting a list of persons who lived in his household as well as their relationships to him their social_security numbers and the number of months each person lived in petitioner’s household during the taxable_year respondent also requested in his letter that petitioner supply respondent with a copy of each dependent’s birth certificate or green card - - petitioner replied to respondent’s letter on or about date through a letter that listed the name and social_security_number of each of the children and stated that the children had lived with petitioner for all of petitioner asserted in his letter that he did not have any of the children’s birth certificates and thus was unable to provide them to respondent because he returned the children to senegal with their birth certificates because of the high cost of supporting them in his household in the united_states rule a states that the burden_of_proof shall be upon the petitioner except as otherwise provided by statute or determined by the court sec_7491 provides that the burden_of_proof is on the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer for any_tax imposed we hold that petitioner has failed to introduce any credible_evidence as to the relevant issue thus he has failed to meet the requirements of sec_7491 howard v commissioner tcmemo_2002_85 marks v commissioner tcmemo_2002_4 see also sec_7491 sec_7491 applicable only when as is not the case here the taxpayer has complied with the requirements to substantiate the item and the taxpayer maintained the required records and has cooperated with reasonable requests by the commissioner respondent’s q4e- determination is presumed to be correct and petitioner must prove it wrong 290_us_111 dependency_exemption sec_151 allows a taxpayer to claim as a deduction an exemption_amount for each of his or her dependents sec_151 and sec_152 lay out the following five tests that a taxpayer must meet in order to claim another person as a dependent support_test relationship or household test citizenship or residency test gross_income_test and joint_return_test if the taxpayer fails any of these tests he or she may not claim the person as a dependent as to the support_test the taxpayer must provide over half of a claimed dependent’s support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 the support_test requires the taxpayer to establish the total support costs for the claimed individual and that the taxpayer provided at least half of that amount 73_tc_963 see cotton v commissioner tcmemo_2000_333 gulvin v commissioner tcmemo_1980_111 affd 644_f2d_2 5th cir toponce v commissioner tcmemo_1968_101 a taxpayer who cannot establish the total amount of support costs for the claimed individual generally may not claim that individual as a dependent 56_tc_512 cotton v commissioner supra --- - in newman v commissioner tcmemo_1984_416 the court held that a taxpayer was not entitled to a dependency_deduction for his daughter because he was unable to provide a birth certificate for her and did not establish that there would be any difficulty in securing a birth certificate here similarly petitioner has failed to provide a birth certificate for each of the children although he has testified that the children’s birth certificates are with the children in senegal he has failed to introduce any evidence to substitute for the birth certificates petitioner has not presented any evidence regarding the total cost of the support for any of the dependents nor the portion of the total support he provided petitioner has failed to meet either the support_test or the relationship or household test and is not eligible to claim a dependency_exemption deduction for any of the children in child_tax_credit respondent determined that petitioner was not entitled to the claimed child_tax_credit sec_24 provides for a credit against tax for each qualifying_child of the taxpayer sec_24 defines a qualifying_child as any individual if a the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year -- - b such individual has not attained the age of as of the close of the calendar_year in which the taxable_year of the taxpayer begins and c such individual bears a relationship to the taxpayer described in sec_32 b because petitioner is not allowed a deduction under sec_151 with respect to any of the children he does not have any eligible or qualifying children it therefore follows that he is not entitled to a child_tax_credit under sec_24 and we so hold decision will be entered for respondent
